UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            No. 99-20932




     INTEGRATED GPS TECHNOLOGIES, INC., a Texas Corporation,

                                                Plaintiff-Appellant,

                                 v.

          CHICAGO MAP CORPORATION, an Illinois Corporation,

                                                Defendant-Appellee.



           On Appeal From the United States District Court
                  For the Southern District of Texas
                            (H-97-CV-4063)

                         September 18, 2000

Before WOOD,* DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**

     After reviewing the record and considering the briefs and

argument of counsel, we conclude that the district court correctly

granted judgment to Chicago Map Corporation as a matter of law

under Fed. R. Civ. P. 50(a).

     AFFIRMED.



     *
      Circuit Judge of the Seventh Circuit, sitting by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.